Order of business
The final draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 20 January 2011, pursuant to Rule 137 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Monday
No amendments have been proposed.
Tuesday
The Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe have requested the inclusion on the agenda for Tuesday morning of a statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the rule of law in Russia. First of all, I would like to call upon Mrs Harms to speak so that she can give the grounds for this request. The floor is yours, Mrs Harms.
Mr President, I take the view that, in the light of what has happened in the Khodorkovsky case, we absolutely should debate the state of the law in Russia. However, given the Duma elections still to come in the autumn, we have good reason to concern ourselves with the situation in this, our major neighbour in the east of this continent.
Of course, we are all repeatedly confronted at the moment with the question of whether we are actually doing enough in our neighbouring countries to help bring about human and civil rights and freedom. Many of us have also certainly asked ourselves self-critically whether we actually always debated what was necessary when it came to Egypt and to Tunisia. I do not want us to allow ourselves such negligence in the east of our own continent and I therefore call for us to deal with the question of 'The Rule of law in Russia' without fail this week - or, more specifically, tomorrow.
on behalf of the ALDE Group. - Mr President, I want to support this request by Rebecca Harms. I also want to tell you that, since we formulated this request in the Conference of Presidents and now here at this plenary session, we have received more and more pressure from the Russian side not to do it.
Mrs Kristiina Ojuland, who organised a seminar a few weeks ago on the rule of law in Russia, was visited by a representative from the Russian Foreign Affairs Ministry saying: 'do not push for this' and 'do not push for a resolution in the European Parliament on the rule of law in Russia'. I do not think it is up to the Russians to decide the agenda of the European Parliament: it is up to us ourselves to do that.
(Applause)
on behalf of the S&D Group. - Mr President, as a standing rapporteur on relations with Russia, may I inform you that we have already launched a very thorough process in order to deal with all the serious matters which are important in our relations with Russia.
We have already had a hearing with the representative of the External Action Service and a representative of the Russian Government. On 2 March, we are going to organise another hearing with experts which will deal with all the important aspects of relations with Russia.
In the second week of March, we are planning to have a comprehensive text, including a recommendation, which will be open to discussion and amendments and which will wind up with a debate in plenary with the participation of the High Representative, who, to our knowledge, is not available this week.
So therefore, without neglecting or denying the importance of this topic, it is much better to allow this process to continue and reach its end in such a way as to have a wide-ranging debate which will lend credibility to our decision.
(FR) Mr President, there is something that I do not understand. Last week, during the Conference of Presidents, you said that we would be holding a debate on Russia in March because Baroness Ashton would be present. Secondly, during the Conference of Presidents, you said that we needed to organise a debate on Russia because Mr Putin was going to visit the Commission, or rather Mr Barroso.
According to the information I have received this afternoon, Mr Putin is not coming to see the Commission. Do you have any information on this issue? The debate was requested last week only because Mr Putin was coming. However, a debate on Russia, together with a resolution, is still scheduled for March.
I should now like to receive some information concerning what we discussed.
(Parliament agreed to the request)
The statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the rule of law in Russia will be included as the third item on the agenda for Tuesday morning. The deadline for tabling motions for resolutions falls on Tuesday, 15 February at 10:00. The deadline for tabling amendments and joint motions for resolutions falls on Wednesday, 16 February at 10:00. However, the deadline for tabling amendments to joint motions for resolutions falls on Wednesday, 16 February at 11:00. So, after 11:00 on Wednesday, 16 February, no more additional motions or amendments will be accepted. The vote will take place on Thursday.
Ladies and gentlemen, there is one more request concerning Tuesday. The Group of the European People's Party (Christian Democrats) has requested the inclusion on the agenda of a Commission statement on the situation in Lampedusa. The reasons for this request will be given by Mr Mauro. Mr Mauro, you have the floor.
Mr President, as you have rightly remarked, we are in the presence of epoch-making events that are shaping an extraordinary increase in the flow of migration into Europe. Although today it may be Lampedusa that is overrun by this extraordinary flow of migrants, it is nevertheless the whole of Europe that will be involved in the process of destabilisation and change being faced by the whole of the Maghreb.
We therefore consider it to be a matter of the greatest urgency for the Commission to take the floor to respond not only to the humanitarian implications but also to those of a more profoundly strategic nature which we must resolve in order to review our policy as regards the Mediterranean. Accordingly, given the urgency of the matter, we are asking for a separate debate to be held on Tuesday afternoon with Commissioner Malmström, by reducing question time to the Commission by half an hour.
Mr President, we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament also wish to table a motion of this nature. However, I would like to recommend to Mr Mauro and the House that we formulate it somewhat more precisely. After all, we have to deal with an enormous influx of people. I am sure that Italy, like every other country on the Mediterranean, is overstretched in trying to deal with the current problem alone, and she is not the only country facing this massive flow of refugees. We can assume that Malta, Greece and Spain, too, will be confronted by this problem in the foreseeable future. We would therefore ask that the title of the debate be very precisely worded so that, specifically, we obtain a statement from the Commission on immediate measures on the part of the European Union to support Italy and other affected EU countries in dealing with the influx of refugees.
Mr President, I want to speak in favour of Mr Schultz's proposal because this issue is much broader than Lampedusa alone: there are 5 000 kilometres between Morocco and Syria, and with each kilometre, the humanitarian risk grows larger. It is not a question of knowing if the European Union will help the Italian Government but to know if we are ready to act as a continent to face a continental risk. This is the task that we face.
We now have to establish a title for this debate. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has suggested the following title: 'European Union measures for Italy in relation to migratory movements'. If I am not mistaken, Mr Schulz would like to table an amendment.
Mr President, I will attempt to formulate this very precisely once again. We would like the Commission to issue a statement about immediate measures on the part of the European Union to support Italy and other affected States in dealing with the current influx of refugees.
I see. The proposed title is as follows: 'Presentation by the European Commission of measures in support of Italy and other Member States affected by exceptional migratory flows'.
(Parliament approved the title)
Wednesday
No amendments have been proposed.
Thursday
The Europe of Freedom and Democracy Group has requested the inclusion on the agenda of its oral question to the Commission on the use of the European Arrest Warrant in the Julian Assange case. Who wanted to speak on this request?
on behalf of the EFD Group. - Mr President, this oral question is not about the guilt or innocence of Mr Assange in the rape accusations against him in Sweden. It is about the procedures of the European Arrest Warrant and whether it is being misused for political purposes.
The European Arrest Warrant allows any European citizen to be judicially surrendered without a court being allowed to consider the prima facie evidence against them and with almost no power to refuse surrender. The European Arrest Warrant has tremendous potential for abuse and for use against political dissidents.
Is the Assange case about the crimes allegedly committed in Sweden or is it about the desire of the United States of America to extradite him from a compliant European country? Discussing the procedures is key to understanding this case and deciding if the European Arrest Warrant is being misused and abused. We need to have a full debate in this House from all sides of the political spectrum. Please vote in favour.
on behalf of the S&D Group. - Mr President, in 2004, an Irish citizen caused a fatal accident in Hungary. It was only last Friday that we received the decision by the Irish authorities that the man could be sent back to Hungary to stand trial.
Therefore, at European level, this procedure has to be stronger than it is today. Otherwise, victims will have to wait many years, not only in this case, but also in other cases. This procedure has to be much stronger, so we are, of course, in favour.
Mr President, I would like to ask for a clarification of the Rules of Procedure. I do not know whether the European Parliament is able to hold a fundamental debate about the European Arrest Warrant (EAW). One may be for or against the EAW and its implementation, but whether we here in Parliament are able to discuss it in relation to criminal proceedings that are currently under way is something that I venture is doubtful under the Rules of Procedure. If that were the case, I would also have another couple of cases to bring up that we could happily discuss. However, I would urgently advise, at this point, that we do not make legal proceedings currently under way the subject of a fundamental discussion here in the European Parliament.